Citation Nr: 0723180	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for kidney cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision of the RO in 
Fargo, North Dakota, which denied service connection for 
kidney cancer.  The veteran relocated and his claim is now 
being addressed by the RO in Little Rock, Arkansas. 

Some clarification of the procedural stance of this case is 
in order.  The veteran filed an original claim for, among 
other things, service connection for bilateral kidney cancer 
that was denied in a January 2004 rating decision.  Following 
the development of additional evidence, the claim was denied 
again, in an April 2004 rating decision.  The veteran filed a 
January 2005 statement indicating that he wanted to pursue 
his claim.  The RO interpreted this statement as a petition 
to reopen the claim for service connection instead of a 
notice of disagreement (NOD).  An August 2005 rating decision 
reopened the claim without explanation and denied the claim 
on the merits.  The Board considers the January 2005 
statement to have been an adequate and timely NOD; the April 
2004 RO decision is not final.  As such, the Board will 
review the claim on a de novo basis.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996) (The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.)

The veteran testified before the undersigned at an April 2007 
hearing at the RO.  A transcript has been associated with the 
file.  

The veteran filed a claim for increased ratings for his 
service connected disabilities in April 2007.  There is no 
adjudication on these claims.  They are REFERRED to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's primary contention is that his kidney cancer 
was caused by inservice exposure to a carcinogenic industrial 
solvent called trichloroethylene.  

VA must provide the veteran with an examination when there is 
(1) competent evidence of current disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
may be associated with the veteran's service; but there is 
(4) insufficient competent medical evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

The duty to assist is not satisfied in the present case.  
There is ample evidence establishing that the veteran has 
current residuals of bilateral kidney cancer.  The veteran 
has submitted statements from his friends that they were 
exposed to an industrial solvent that they identified as 
trichloroethylene.  The veteran also submitted a June 2004 
letter from a private doctor, which indicates that his 
reported trichloroethylene exposure could have been 
responsible for his kidney cancer.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The Board finds that there is insufficient medical evidence 
to decide the claim.  Although the June 2004 letter addresses 
etiology, the Board finds it speculative.  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The veteran 
has not yet been afforded a VA examination.  As the veteran's 
cancer history is well established, and the only question is 
one of a link between the claimed inservice exposure and the 
cancer, a full physical examination need not be provided.  
The Board remands for a VA medical opinion as to whether or 
not the veteran's kidney cancer is at least as likely as not 
related to his claimed inservice exposure to the 
trichloroethylene.  



Accordingly, the case is REMANDED for the following action:

1.  Send the claims file for a VA medical 
opinion to determine whether the veteran's 
kidney cancer is as likely as not 
etiologically related to the inservice 
trichloroethylene complaints noted.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the AMC 
should readjudicate the claim on the 
merits with proper consideration of 
evidence added to the claims folder since 
the last SSOC.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

